DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach a region-of-interest setting step configured to set a region of interest on each of the plurality of samples to be analyzed, and to divide each of the regions of interest into a same number of subregions each including a plurality of micro areas so that the subregions correspond to each other on the plurality of samples respectively covering roughly identical sites on the samples; an individual-index-value calculation step configured to calculate an individual index value for each of the subregions, using mass spectrometric data acquired at micro areas included in the subregion, the individual index value reflecting a similarity or difference among the plurality of samples in terms of a degree of expression of each mass-to-charge ratio value; and a general-index-value calculation step configured to generate a general index value for each mass-to-charge ratio value among the regions of interest of the plurality of samples, using the individual index values calculated for the mass-to-charge-ratio values for each of the plurality of subregions included in each of the regions of interest of the plurality of samples as required by independent claim 1, or a system configured to perform such steps as required by independent claim 5.
U.S. Patent Application Publications 2018/0197726 A1 and 2013/008072 A1 teach calculating an index value indicating the degree of similarity or difference between first and second imaging mass spectrometry data, but fail to teach an individual-index-value calculation step configured to calculate an individual index value for each of the subregions, using mass spectrometric data acquired at micro areas included in the subregion, the individual index value reflecting a similarity or difference among the plurality of samples in terms of a degree of expression of each mass-to-charge ratio value; and a general-index-value calculation step configured to generate a general index value for each mass-to-charge ratio value among the regions of interest of the plurality of samples, using the individual index values calculated for the mass-to-charge-ratio values for each of the plurality of subregions included in each of the regions of interest of the plurality of samples.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        12 March 2022